DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 7237041 20040107334

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 7 and 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US Publication Number 2016/0303478) in view of Hatte (US Publication Number 2004/0107334).


	Binder does not explicitly disclose a portion of the communication line is connected to a target connection point, which is disposed on the first connection line and adapted to the adjacent chips, via a second connection line.
However, Hatte discloses a portion of the communication line is connected to a target connection point (target connection point via line 138, figure 2a), which is disposed on the first connection line and adapted to the adjacent chips (adjacent chips have adapter connection lines 138’ and 138’’, figure 2a), via a second connection line (138 being different from the primary series connections used in figure 2a between the plurality of chips).
Binder and Hatte are analogous art because they are from the same field of endeavor of handling data interaction between a plurality of master and slave chip configurations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Binder and Hatte before him or her, to modify the communication lines of Binder to include the added communication lines of Hatte because it would increase data accessibility.
	One of ordinary skill would be motivated to make such modification in order to enhance multichip efficiency, (paragraphs 2 – 5). Therefore, it would have been obvious to combine Hatte with Binder to obtain the invention as specified in the instant claims.




6.	Binder modified by the teachings of Hatte as seen in claim 1 above, as per claims 3 and 13, Binder teaches a series circuit and computing device, characterized in that the chip further comprises: a signal input terminal for receiving a signal sent from the previous adjacent chip; and a signal output terminal for sending a signal to the next adjacent chip (both Binder and Hatte should the signal I/O terminals for adjacent chip signal transfer, Binder figure 5 and 24, Hatter figure 2s).  

7.	Binder modified by the teachings of Hatte as seen in claim 1 above, as per claims 4 and 14, Hatte teaches a series circuit and computing device, characterized in that the signal output terminal comprises at least one open-drain circuit, and the signal input terminal comprises at least one external pull-down resistor (figure 3, resistor connectivity).  

8.	Binder modified by the teachings of Hatte as seen in claim 1 above, as per claims 5 and 15, Binder teaches a series circuit and computing device, characterized in 

9.	Binder modified by the teachings of Hatte as seen in claim 1 above, as per claims 6 and 16, Binder teaches a series circuit and computing device, characterized in that one end of the communication line is used for connecting a signal output terminal of the previous one of the adjacent chip, and the other end is used for connecting a signal input terminal of the next one of the adjacent chips (communication lines seen in figure 34, for a plurality of adjacent chips in light of figure 5).  

10.	Binder modified by the teachings of Hatte as seen in claim 1 above, as per claims 7 and 17, Binder teaches a series circuit and computing device, characterized by further comprising: a voltage regulator for connecting with a target communication line among the communication lines to provide a regulated power supply between adjacent chips, the target communication line being used for connection between adjacent chips in the absence of an adaptive target connection point (figure 37 and 44 handle the voltage regulation for a regulated power supply, paragraph 260).  



Allowable Subject Matter
11.	Claims 8 – 10 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuang and Howell show teachings of master and slave chips handling connectivity in series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184